Case 1:20-cv-00359-LEK-RT Document 44 Filed 01/15/21 Page 1 of 1                   PageID #: 425

                                   MINUTE ORDER



  CASE NUMBER:              CIVIL NO. 20-00359 LEK-RT
  CASE NAME:                Paula Orr vs. C.R. Bard, Inc. Et al.,


        JUDGE:       Leslie E. Kobayashi             DATE:             1/15/2021


 COURT ACTION: EO: COURT ORDER GRANTING LETTER REQUEST TO
 EXTEND STAY, VACATE STATUS CONFERENCE AND WITHDRAW MOTIONS

         On January 14, 2021, the Court received a letter request from Defendant C. R.
 Bard, Inc.’s counsel representing that the parties have reached a settlement agreement in
 principle and requesting that this Court: extend the stay to April 15, 2021; vacate the
 status conference currently set before the magistrate judge on February 24, 2021; and
 withdraw the two pending motions to dismiss (dkt. nos. 2, 10). [Dkt. no. 43.]

        The requests are HEREBY GRANTED. In addition, and the Clerk’s Office is
 DIRECTED to close this case administratively. The closure of this case is simply for
 administrative purposes and has no effect on the procedural or substantive rights of any
 party. In particular, this Court explicitly notes that the administrative closure neither
 affects nor changes the filing date of this litigation in terms of the statute of limitations or
 for any other purpose.

        When the parties submit – for this Court’s approval – a stipulation to dismiss, this
 Court will lift the stay and direct the Clerk’s Office to reopen the case to effectuate the
 dismissal. The parties are ORDERED to submit the stipulation by April 15, 2021. If any
 party wishes to reopen the case for any other purpose, a motion to lift the stay must be
 filed.

        IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
